Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Garcia teaches a system method of separating liquids comprising: a) flowing a liquid 80 comprising two separable fluids into vessel compartment 20 with vertical corrugated walls 23 with quiescent zone near the top (column 1 lines 60-65, column 2 lines 40-65); b) providing a gas through 50 to float the lighter fluid to the surface of the liquid c) where the floated fluid can be separated through 52 (column 2 lines 55-60) d) and the heavier fluid is discharged through line 66 and gas through line 40 (column 2 lines 50-70).
Garcia and the prior art not teach, show, suggest, or make obvious a method and system of separating liquid phases of a separable liquids mixture, comprising flowing a separable liquids mixture between one or more vertically oriented flow guides in a vessel; bubbling a gas through the separable liquids mixture through the one or more vertically oriented flow guides; providing a quiescent zone above the vertically oriented flow guides; removing a first separated liquid phase from the quiescent zone; removing a second separated liquid phase from the vessel; and removing the gas from the vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772